Fourth Court of Appeals
                                San Antonio, Texas

                                      JUDGMENT
                                   No. 04-20-00220-CR

                              Rickey Donnell CRAWFORD,
                                       Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

               From the 216th Judicial District Court, Gillespie County, Texas
                                 Trial Court No. DC7034
                       Honorable Steven C. Hilbig, Judge Presiding

    BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE VALENZUELA

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      SIGNED September 29, 2021.


                                              _____________________________
                                              Patricia O. Alvarez, Justice